DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 3-13, 15-16 are currently pending.
Claims 6-10, 12-13 are withdrawn.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-5, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (JP2007059644, English translation is provided) and further in view of Kim et al (PG pub 20110306164) and Okumara (JP2003124483, English translation is provided), hereinafter as Okumura I.
Regarding claim 3, Okumura teaches a solar cell comprising a back surface, as non-light receiving surface of a first conductive type semiconductor:
Single crystal substrate 11 [para 21]
a first conductive type diffusion layer  12 with first conductive type impurities [fig 2]

a second conductive type diffusion layer 13 with second conductive type impurities [fig 2]; 
a level difference is provided on the back surface, when the back surface is viewed from above, any one of the first conductive type diffusion layer and the second conductive type diffusion layer is provided on an upper level and the other is provided on a lower level [fig 2] 
a first electrode 14 in contact with the first conductive type diffusion layer [fig 2];

a second electrode 15 in contact with the second conductive type diffusion layer [fig 2]
the first conductive type diffusion layer and the second conductive type diffusion layer are on different levels along a thickness direction of the semiconductor substrate, the thickness direction perpendicular to the back surface [fig 2]
Okumura teaches layer 16a is provided on the upper level and the first electrode is also in direct contact with the layer 16a where layer 16a is used for preventing the short circuit between the first and second conductive type layer. However, Okumura does not teach the layer 16a including the concentration of the first and second conductive impurities as claimed.
Kim et al teaches a solar cell comprising the buffer layers 150n and 160n prevent the occurrence of shorts that can occur when the first doping region 150p directly contacts the second doping region 160p where the first buffer layer 150n may be doped with the same type impurity as the first doping region 150p, and the second buffer layer 160n may be doped with the same type impurity as the second doping region 160p [fig 5-6 para 69-70].
It would have been obvious to one of ordinary skill in the art the invention was filed to replace the layer 16a of Okumura by buffer layer (150n, 160n) of Kim et al for preventing the short circuit. As for combination, buffer layer (150n, 160n) is considered to be the high resistive layer and a concentration of the first conductive type impurities decreases from a side of the first conductive type diffusion layer toward a side of the second conductive type diffusion layer, and a concentration of the second conductive type impurities decreases from the side of the second conductive type diffusion layer toward the side of the first conductive type diffusion layer.

Okumura I teaches a solar cell comprising a first and second conductive type diffusion layer where the insulation layer 40 being provided in between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above [fig 4].
It would have been obvious to one of ordinary skill in the art the invention was filed to have the high resistive layer of modified Okumura to be between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above as taught by Okumura I for reducing contact resistance and short circuit and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


Regarding claim 5, modified Okumura teaches both the first conductive type impurities and the second conductive type impurities are diffused in the high resistive layer [para 88 89, Okumura].
Regarding claim 15, modified Okumura teaches along a thickness direction of the semiconductor substrate, an entirety of the first conductive type diffusion layer is above or below an entirety of the second conductive type diffusion layer [fig 2].
Regarding claim 16, Okumura teaches a solar cell comprising a back surface, as non-light receiving surface of a first conductive type semiconductor:
Single crystal substrate 11 [para 21]
a first conductive type diffusion layer  12 with first conductive type impurities [fig 2]

a second conductive type diffusion layer 13 with second conductive type impurities [fig 2]; 
a level difference is provided on the back surface, when the back surface is viewed from above, any one of the first conductive type diffusion layer and the second conductive type diffusion layer is provided on an upper level and the other is provided on a lower level [fig 2] 
a first electrode 14 in contact with the first conductive type diffusion layer [fig 2];

a second electrode 15 in contact with the second conductive type diffusion layer [fig 2]
the first conductive type diffusion layer and the second conductive type diffusion layer are on different levels along a thickness direction of the semiconductor substrate, the thickness direction perpendicular to the back surface [fig 2]

Kim et al teaches a solar cell comprising the buffer layers 150n and 160n prevent the occurrence of shorts that can occur when the first doping region 150p directly contacts the second doping region 160p where the first buffer layer 150n may be doped with the same type impurity as the first doping region 150p, and the second buffer layer 160n may be doped with the same type impurity as the second doping region 160p [fig 5-6 para 69-70].
It would have been obvious to one of ordinary skill in the art the invention was filed to replace the layer 16a of Okumura by buffer layer (150n, 160n) of Kim et al for preventing the short circuit. As for combination, buffer layer (150n, 160n) is considered to be the high resistive layer and a concentration of the first conductive type impurities decreases from a side of the first conductive type diffusion layer toward a side of the second conductive type diffusion layer, and a concentration of the second conductive type impurities decreases from the side of the second conductive type diffusion layer toward the side of the first conductive type diffusion layer.
Modified Okumura teaches the high resistivity being between the first and second conductive type diffusion layer, but modified Okumura does not teach the high resistive layer not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer.
Okumura I teaches a solar cell comprising a first and second conductive type diffusion layer where the insulation layer 40 being provided in between a first and second conductive type 
It would have been obvious to one of ordinary skill in the art the invention was filed to have the high resistive layer of modified Okumura to be between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above as taught by Okumura I for reducing contact resistance and short circuit and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Okumura (JP JP2007059644, English translation is provided) and further in view of Kim et al (PG pub 20110306164) and Okumara (JP2003124483, English translation is provided), and further in view of Choi et al (PG pub 20140311567).
Regarding claim 4, modified Okumura teaches the claimed limitation as set forth above, but modified Okumura does not teach the width of the high resistive layer.
Choi teaches the back surface is viewed from above, the high resistive layer or the intrinsic semiconductor layer 36 is formed having a width to make a gap .5 to 100micron between the first conductive type diffusion layer and the second conductive type diffusion layer [para 53, Choi et al].

It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable Okumura (JP JP2007059644, English translation is provided) and Kim et al (PG pub 20110306164) and Okumara (JP2003124483, English translation is provided) and further in view of Korevaar et al (PG Pub 20080173347).
Regarding claim 10-11, modified Okumura teaches the claimed limitation as set forth above, but Okumura does not teach module system comprising a plurality of solar cells.
Korevaar et al teaches a module comprising a plurality of solar cell [para 37].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the solar cell of modified Okumura into plurality of solar cell to make up a 
Alternatively rejection:
Claim 3-5, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (JP2007059644, English translation is provided) and further in view of Kim et al (PG pub 20110306164) and Okumara (JP2003124483, English translation is provided), hereinafter as Okumura I.
Regarding claim 3, Okumura teaches a solar cell comprising a back surface, as non-light receiving surface of a first conductive type semiconductor:
Single crystal substrate 11 [para 21]
a first conductive type diffusion layer  12 with first conductive type impurities [fig 2]

a second conductive type diffusion layer 13 with second conductive type impurities [fig 2]; 
a level difference is provided on the back surface, when the back surface is viewed from above, any one of the first conductive type diffusion layer and the second conductive type diffusion layer is provided on an upper level and the other is provided on a lower level [fig 2] 
a first electrode 14 in contact with the first conductive type diffusion layer [fig 2];

a second electrode 15 in contact with the second conductive type diffusion layer [fig 2]
the first conductive type diffusion layer and the second conductive type diffusion layer are on different levels along a thickness direction of the semiconductor substrate, the thickness direction perpendicular to the back surface [fig 2]
Okumura teaches layer 16a is provided on the upper level and the first electrode is also in direct contact with the layer 16a where layer 16a is used for preventing the short circuit between the first and second conductive type layer. However, Okumura does not teach the layer 16a including the concentration of the first and second conductive impurities as claimed.
Kim et al teaches a solar cell comprising the buffer layers 150n and 160n prevent the occurrence of shorts that can occur when the first doping region 150p directly contacts the second doping region 160p where the first buffer layer 150n may be doped with the same type impurity as the first doping region 150p, and the second buffer layer 160n may be doped with the same type impurity as the second doping region 160p [fig 5-6 para 69-70].
It would have been obvious to one of ordinary skill in the art the invention was filed to replace the layer 16a of Okumura by buffer layer (150n, 160n) of Kim et al for preventing the short circuit. As for combination, buffer layer (150n, 160n) is considered to be the high resistive layer and a concentration of the first conductive type impurities decreases from a side of the first conductive type diffusion layer toward a side of the second conductive type diffusion layer, and a concentration of the second conductive type impurities decreases from the side of the second conductive type diffusion layer toward the side of the first conductive type diffusion layer.

Kim et al teaches a solar cell comprising a first and second conductive type diffusion layer where the buffer layer being provided in between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above [fig 5-6].
It would have been obvious to one of ordinary skill in the art the invention was filed to have the high resistive layer of modified Okumura to be between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above as taught by Kim for  preventing the short circuit and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


Regarding claim 5, modified Okumura teaches both the first conductive type impurities and the second conductive type impurities are diffused in the high resistive layer [para 88 89, Okumura].
Regarding claim 15, modified Okumura teaches along a thickness direction of the semiconductor substrate, an entirety of the first conductive type diffusion layer is above or below an entirety of the second conductive type diffusion layer [fig 2].
Regarding claim 16, Okumura teaches a solar cell comprising a back surface, as non-light receiving surface of a first conductive type semiconductor:
Single crystal substrate 11 [para 21]
a first conductive type diffusion layer  12 with first conductive type impurities [fig 2]

a second conductive type diffusion layer 13 with second conductive type impurities [fig 2]; 
a level difference is provided on the back surface, when the back surface is viewed from above, any one of the first conductive type diffusion layer and the second conductive type diffusion layer is provided on an upper level and the other is provided on a lower level [fig 2] 
a first electrode 14 in contact with the first conductive type diffusion layer [fig 2];

a second electrode 15 in contact with the second conductive type diffusion layer [fig 2]
the first conductive type diffusion layer and the second conductive type diffusion layer are on different levels along a thickness direction of the semiconductor substrate, the thickness direction perpendicular to the back surface [fig 2]
Okumura teaches layer 16a is provided on the upper level and the second electrode is also in direct contact with the layer 16a where layer 16a is used for preventing the short circuit between the first and second conductive type layer. However, Okumura does not teach the layer 16a including the concentration of the first and second conductive impurities as claimed.

It would have been obvious to one of ordinary skill in the art the invention was filed to replace the layer 16a of Okumura by buffer layer (150n, 160n) of Kim et al for preventing the short circuit. As for combination, buffer layer (150n, 160n) is considered to be the high resistive layer and a concentration of the first conductive type impurities decreases from a side of the first conductive type diffusion layer toward a side of the second conductive type diffusion layer, and a concentration of the second conductive type impurities decreases from the side of the second conductive type diffusion layer toward the side of the first conductive type diffusion layer.
Modified Okumura teaches the high resistivity being between the first and second conductive type diffusion layer, but modified Okumura does not teach the high resistive layer not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer.
Kim et al teaches a solar cell comprising a first and second conductive type diffusion layer where the buffer layer being provided in between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer viewing from above [fig 5-6].
It would have been obvious to one of ordinary skill in the art the invention was filed to have the high resistive layer of modified Okumura to be between a first and second conductive type diffusion layer and not overlapped with any of the first conductive type 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Okumura (JP JP2007059644, English translation is provided) and further in view of Kim et al (PG pub 20110306164) and further in view of Choi et al (PG pub 20140311567).
Regarding claim 4, modified Okumura teaches the claimed limitation as set forth above, but modified Okumura does not teach the width of the high resistive layer.
Choi teaches the back surface is viewed from above, the high resistive layer or the intrinsic semiconductor layer 36 is formed having a width to make a gap .5 to 100micron between the first conductive type diffusion layer and the second conductive type diffusion layer [para 53, Choi et al].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the high resistive layer of modified Okumura to be the same of Choi since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re 



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable Okumura (JP JP2007059644, English translation is provided) and further in view of Kim et al (PG pub 20110306164) and further in view of Korevaar et al (PG Pub 20080173347).
Regarding claim 10-11, modified Okumura teaches the claimed limitation as set forth above, but Okumura does not teach module system comprising a plurality of solar cells.
Korevaar et al teaches a module comprising a plurality of solar cell [para 37].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the solar cell of modified Okumura into plurality of solar cell to make up a module as taught by Korevaart et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited reference teaches the high resistive layer not overlapped with any of the first conductive type diffusion layer and the second conductive type diffusion layer.


Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726